     Case 12-26775-KCF            Doc 73       Filed 02/21/20 Entered 02/21/20 14:10:24                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 12−26775−KCF
                                          Chapter: 7
                                          Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   111 Glendale Drive, Inc.
   8 Horseshoe Lane North
   Columbus, NJ 08022−1056
Social Security No.:

Employer's Tax I.D. No.:
  21−0729590

                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Bunce Atkinson is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: February 21, 2020                          Kathryn C. Ferguson
                                                  Judge, United States Bankruptcy Court
